Citation Nr: 1531603	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and S.W., Veteran's mother


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied entitlement to the benefit currently sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in June 2015.  A transcript of this hearing has been associated with the electronic claims file.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  Therefore, the Board may properly consider such newly received evidence.  

Claims of service connection for psychiatric disabilities encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record, to include in a May 2012 letter from the Veteran's doctor.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his bipolar disorder with depression had its onset in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bipolar disorder with depression have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).    


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bipolar disorder with depression.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, VA issued an October 2010 memorandum regarding the formal finding of unavailability of the Veteran's service treatment records.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Veteran contends that his bipolar disorder began in service, was treated in service, and has continued to the present. 

During the June 2015 Board hearing, the Veteran and his mother offered testimony regarding the onset of his acquired psychiatric disorder.  The Veteran's mother testified that the Veteran was intelligent and athletically accomplished prior to joining the Naval Academy and that he went into the military as a "strong, whole young man."  During his time in the military, the Veteran's mother stated that the Veteran reported being hazed, subjected to racism, and at times deprived of food and sleep.  She further testified that she noticed that the Veteran's behavior changed during his time in the military and shortly thereafter, to include his interactions with other individuals.  She testified that some of the Veteran's family lived in Maryland at the time of his service and that they also informed her of changes they observed in the Veteran during service.  She further stated that she personally saw the Veteran while he was admitted to the hospital during service and that the doctor informed her that the Veteran was experiencing a "major depression episode. . ."  She stated that at that time he was given prescription medication and was placed on suicide watch.  She additionally testified that she quit her job and relocated to Maryland during this time period in order to stay with the Veteran during his time in the Bethesda hospital.  The Veteran testified that he was diagnosed with bipolar disorder while in the service and that he is currently in receipt of ongoing psychiatric treatment.  
 
The Veteran's aunt submitted a lay statement in May 2015 that stated that the Veteran's behavior changed during service and that she remembered his time at the Bethesda hospital for a psychiatric condition.  She also stated that he continued to seek treatment after his discharge from the military.  Another lay statement from a family friend stated that the Veteran returned from the military a "broken young man" with mental health problems.  

A June 2015 letter from Dr. P. stated that he was the Veteran's childhood pediatrician until the Veteran's late teen years.  The doctor stated that the Veteran had "excellent" health prior to joining the Naval Academy.  Dr. P. further stated that it was his medical opinion that the Veteran developed manic depression as a result of the pressures encountered during his time at the Naval Academy and that the Veteran's current "depression and dramatic mood swings" are "directly related to his psychotic breakdown" during service.  A May 2015 letter from Dr. A., the Veteran's current psychiatrist, stated that the Veteran's current diagnosis was bipolar disorder with psychotic features and anxiety unspecified.  The doctor stated that the Veteran's medical history included a diagnosis of bipolar disorder in 1985 and that he has been prescribed psychotropic medications since that time.  

The post-service medical evidence of record reveals that the Veteran has received psychiatric treatment since service.  A medical record revealed that the Veteran was described as "manic" in February 1988.  Letters from Ridgeview Institute stated that the facility no longer had the Veteran's records but that the Veteran was treated for bipolar affective disorder and depressive affective unspecified from July 1990 to August 1990.  Another medical record showed that the Veteran had a suicide attempt in June 1992.  

A March 2009 private treatment record reported that the Veteran's first psychiatric episode occurred while he was at the Naval Academy.  The Veteran's VA treatment records discuss the Veteran's mental health history and include his reported hospitalization in 1985.  See March 2010 and November 2011 VA treatment records.   

The Board finds the testimony of the Veteran's mother, the lay statements from the Veteran's friends and family, and the medical opinion from the Veteran's childhood pediatrician to be competent and highly credible.  The Veteran's mother, aunt, family friend, and childhood doctor are competent to discuss the Veteran's behavior prior to service and his behavior after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran's mother is competent to discuss the Veteran's behavioral changes during service as she testified that she spoke with the Veteran during service and visited the Veteran during service.  The Board finds the mother's testimony to be highly credible as her statements were consistent throughout the appeal and supported by specific detail, such as the fact that she left her job to stay with the Veteran during his time in Bethesda.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Additionally, the Board finds the medical opinion from the Veteran's childhood pediatrician to be highly credible as he has the required medical knowledge to render such a conclusion and he personally evaluated the Veteran prior to his time in the military and is familiar with the Veteran's current psychiatric state.  

The Veteran testified during the June 2015 hearing that a grant of service connection for any psychiatric disorder would satisfy his appeal.  Thus, in light of the evidence of record and the Veteran's missing service records, and after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bipolar disorder with depression is warranted.   


ORDER

Entitlement to service connection for bipolar disorder with depression is granted.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


